DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Wiersch on 1/15/22. 
The application has been amended as follows:
In the claims: 
	1. (Currently amended) A camera optical lens comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, the second lens has a positive refractive power, the third lens has a negative refractive power, the fourth lens has a positive refractive power, an object-side surface of the fourth lens is concave in a paraxial region, and an image-side surface of the fourth lens is convex in the paraxial region; 
	wherein the camera optical lens satisfies the following conditions:
	1.50≤f1/f2≤5.00; 
	−10.00≤R3/R4≤−3.00; 
0.45≤f4/f≤1.38; 
R7+R8)/(R7−R8)≤2.28; and 
0.04≤d7/TTL≤0.16; 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R3 denotes a curvature radius of an object-side surface of the second lens; 
R4 denotes a curvature radius of an image-side surface of the second lens;
f denotes a focal length of the camera optical lens;[[.]]
f4 denotes a focal length of the fourth lens;
R7 denotes a curvature radius of an object-side surface of the fourth lens;
R8 denotes a curvature radius of an image-side surface of the fourth lens;
d7 denotes an on-axis thickness of the fourth lens; and
	TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

	5. (Currently amended) The camera optical lens according to claim 1, wherein an object-side surface of the second lens is convex in a paraxial region, an image-side surface of the second lens is convex in the paraxial region; 
wherein the camera optical lens satisfies the following conditions: 
0.96≤f2/f≤4.06; 
0.26≤(R3+R4)/(R3−R4)≤1.23; and 
0.02≤d3/TTL≤0.06; 
where

R3 denotes a curvature radius of an object-side surface of the second lens;
R4 denotes a curvature radius of an image-side surface of the second lens;
d3 denotes an on-axis thickness of the second lens; and
	TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

	7. (Currently amended) The camera optical lens according to claim 1, wherein an object-side surface of the third lens is convex in a paraxial region, an image-side surface of the third lens is concave in the paraxial region; 
wherein the camera optical lens satisfies the following conditions: 
−4.45≤f3/f≤−1.31; 
0.84≤(R5+R6)/(R5−R6)≤2.81; and 
0.04≤d5/TTL≤0.12; 
where
f denotes a focal length of the camera optical lens;[[.]]
f3 denotes a focal length of the third lens;
R5 denotes a curvature radius of an object-side surface of the third lens;
R6 denotes a curvature radius of an image-side surface of the third lens;
d5 denotes an on-axis thickness of the third lens; and
	TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

1, further satisfying the following conditions: 
0.72≤f4/f≤1.10; 
1.15≤(R7+R8)/(R7−R8)≤1.82; and 
0.07≤d7/TTL≤0.13. 

	11. (Currently amended) The camera optical lens according to claim 1, wherein the fifth lens has a positive refractive power, an object-side surface of the fifth lens is convex in a paraxial region, and an image-side surface of the fifth lens is convex in the paraxial region; 
wherein the camera optical lens satisfies the following conditions: 
1.65≤f5/f≤5.88; 
0.11≤(R9+R10)/(R9−R10)≤0.44; and 
0.06≤d9/TTL≤0.19; 
where
f denotes a focal length of the camera optical lens;[[.]]
f5 denotes a focal length of the fifth lens;
R9 denotes a curvature radius of an object-side surface of the fifth lens;
R10 denotes a curvature radius of an image-side surface of the fifth lens;
d9 denotes an on-axis thickness of the fifth lens; and
	TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.


wherein the camera optical lens satisfies the following conditions: 
−2.78≤f6/f≤−0.84; 
1.12≤(R11+R12)/(R11−R12)≤3.60; and 
0.04≤d11/TTL≤0.13; 
where
f denotes a focal length of the camera optical lens;[[.]]
f6 denotes a focal length of the sixth lens;
R11 denotes a curvature radius of an object-side surface of the sixth lens;
R12 denotes a curvature radius of an image-side surface of the sixth lens;
d11 denotes an on-axis thickness of the sixth lens; and
	TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.

Allowable Subject Matter
Claim(s) 1-8,10-20 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234